BLATCHFORD, District Judge.
I concur in the conclusions of the register, that the proceedings in the bankruptcy court in Louisiana are void for want of jurisdiction; that it is the duty of the assignee appointed by this court to proceed to have Fellows and Logan» adjudged bankrupts in this court, and that neither the proceedings in this court nor those in the district court for Louisiana, as they now stand, are of avail to convey the interest of the members of the firm of Fellows & Co., in the lands in question, to any assignee in bankruptcy in either court The proceedings above referred to, to be taken by the assignee, in this court, must be proceedings by way of supplement in the proceedings pending in this court.